          Case 6:19-cv-06517-FPG Document 85 Filed 08/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MONTGOMERY BLAIR SIBLEY,
                                               Plaintiff,

v.                                                                     Case # 19-CV-6517-FPG

CHAUNCEY J. WATCHES, solely in his
official capacity as a New York Consolidated
Laws, Penal Law 265.00 (10) Licensing Officer,

                                               Defendant.


                                               ORDER

       On August 3, 2021, Plaintiff Montgomery Blair Sibley moved this Court, pursuant to Fed

R. Civ. P. 59(a)(2) and 60(b)(6), “to alter or amend the July 20, 2021, Decision and Order.”. ECF

No. 84 at 1. In support, Plaintiff contends that the Second Circuit’s recent decision in Henry v.

Nassau County, No. 20-1027-cv, 2021 WL 3135979 (July 26, 2021), is “profound and obligates

this Court” to deny Defendant’s motion to dismiss, ECF No. 77, and “re-evaluat[e]” the orders

previously issued on Plaintiff’s motions for preliminary injunctions. ECF No. 84 at 2 (emphases

omitted). Plaintiff’s argument is misplaced.

       In Henry v. Nassau County, plaintiff brought a 42 U.S.C. § 1983 claim arguing that

defendants violated his rights under the Second Amendment to the Constitution when his firearms

license was revoked. Henry, 2021 WL 3135979, at *1-2. After applying intermediate scrutiny to

plaintiff’s claim, the district court concluded that plaintiff failed to state a claim for violation of

the Second Amendment because his actions, including domestic disputes, were “substantially

related to the important government interest of preventing domestic violence.” Id. at *2 (quoting

Henry v. Cnty. of Nassau, 444 F. Supp. 3d 437, 447 (E.D.N.Y. 2020)). The case was dismissed.
          Case 6:19-cv-06517-FPG Document 85 Filed 08/05/21 Page 2 of 3




       On appeal, the Second Circuit determined that plaintiff stated a claim for relief under the

Second Amendment because “the complaint plausibly alleges that the County did not have

‘substantial evidence’ that Henry is a danger to the safety of others.” Id. at *2 (citing N.Y. State

Rifle & Pistol Ass’n v. Cuomo (NYSRPA), 804 F.3d 242, 264 (2d Cir. 2015)). Therefore, the Court

remanded the claim to the district court to determine whether strict or intermediate scrutiny applied

to plaintiff’s claims and whether there was in fact a reliable basis for concluding that plaintiff was

not law-abiding and responsible. Id. at *9.

       Plaintiff asserts the same error occurred here—specifically, that the “finding of

‘frivolousness’ based upon a few of [Plaintiff]’s pleadings in the hundreds of cases [Plaintiff] has

handled” is insufficient evidence to demonstrate Plaintiff “is a danger to the safety of others” or

“posed a danger to others,” and therefore, the denial of a handgun license was a violation of his

rights. See ECF No. 84 at 5. As this Court has reiterated numerous times, Plaintiff did not plead

a freestanding Second Amendment claim, nor was Plaintiff provided the opportunity to do so in

this Court’s Decision and Orders on the motions to dismiss Plaintiff’s Third or Fourth Amended

Complaints. See, e.g., ECF No. 73; ECF No. 82. Rather, the Decision and Order which Plaintiff

seeks alteration or amendment of here, focused solely on whether Plaintiff adequately pled an as-

applied vagueness challenge. Therefore, the Second Circuit’s analysis in Henry, concerning

plaintiff’s Second Amendment claim, does not impact the Court’s Decision and Order dismissing

Plaintiff’s Fourth Amended Complaint, ECF No. 82. Indeed, the standards for establishing an as-

applied vagueness challenge and a Second Amendment claim are wholly distinct.

       For those reasons, Plaintiff’s motion to alter or amend the July 20, 2021 Decision and

Order, ECF No. 84, is DENIED.

       IT IS SO ORDERED.



                                                  2
 Case 6:19-cv-06517-FPG Document 85 Filed 08/05/21 Page 3 of 3




Dated: August 5, 2021
       Rochester, New York         ______________________________________
                                   HON. FRANK P. GERACI, JR.
                                   United States District Judge
                                   Western District of New York




                               3
